Citation Nr: 0635917	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-36 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1968 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2003 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

Post-traumatic stress disorder (PTSD) is manifested by 
occupational and social impairment with difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
PTSD.  Where, as here, service connection has been granted 
and an initial rating has been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for 
higher rating for PTSD.  Dingess at 19 Vet.App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran has had VA 
examinations in December 2002 and in October 2003 to evaluate 
PTSD, and as there is no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been fulfilled.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background


On a VA mental consultation in December 2002, the veteran 
complained of depression, anxiety, nightmares, sleep 
disturbance, intrusive thoughts of Vietnam, flashbacks, and 
guilt feelings.  He denied psychiatric hospitalizations, 
panic attacks and a history of suicidal thoughts or violence.  
He reported that he was working as a massage therapy 
instructor.  The veteran was described as neatly groomed.  He 
was oriented.  Speech was normal.  Judgment was "okay".  He 
was aware of the need for treatment.  Thought content was 
logical.  The veteran's mood was anxious and depressed.  
Affect was constricted.  There was no suicidal or homicidal 
ideation.  The global assessment of functioning (GAF) score 
was 55.

On VA examination in December 2002, the veteran complained of 
anxiety, nightmares, sleep disturbance, intrusive thoughts of 
Vietnam, flashbacks, avoidance symptoms, hypervigilance, and 
startle reaction.  He reported having been married and 
divorced three times and that he was estranged from his only 
daughter.  The veteran described himself as a loner.  He 
reported that he was working 22 hours a week as a massage 
instructor, but he had been previously employed as a massage 
therapist, and he had to quit because his nervousness made 
his hands shake and interfered with the performance of his 
duties.  On examination, the examiner found that the 
veteran's immediate, recent and remote memory were adequate.  
The veteran was described as oriented and cooperative.  His 
judgment was good, and insight was fair.  His range of affect 
was restricted and his mood was depressed.  Speech was 
monotonous.  Thought content was goal directed.  There was no 
suicidal or homicidal ideation.  Abstractability and 
concentration were adequate.  The veteran denied delusions.  
The global assessment of functioning (GAF) score was 50 with 
the highest GAF score in the past year of 55. 

In April 2003, the veteran was hospitalized by VA for four 
days.  He presented with a two-week history of worsening 
depression and decreased energy and concentration.  The 
precipitating events were a recent relocation, unemployment, 
and family relationship problems.  There was no worsening of 
PTSD symptoms. During the hospitalization, the veteran was 
started on a medication, which had helped him in the past.  
On discharge, the veteran denied suicidal or homicidal 
ideation. The GAF score was 45. 

VA records from May to July 2003 disclose that some of the 
veteran's symptoms were associated with the side effects of 
his medication, which was adjusted. When reported GAF scores 
ranged from 45 to 55.  

On VA examination in October 2003, the veteran complained of 
nightmares and flashbacks, which were worse, startle 
response, depression, irritability, social isolation, panic 
attacks, impending doom, paranoia, and sleep disturbance.  
The veteran stated that he attended individual therapy once a 
month and group therapy twice a month, and that he had not 
worked for several months.  On mental status examination, the 
veteran was oriented.  His appearance, hygiene, and behavior 
were appropriate.  Communication and speech were normal.  
There was no evidence of panic attacks, suicidal, or 
homicidal ideation.  Ritualistic obsession was present with 
respect to his Vietnam experiences and his avoidance of 
talking about them.  The veteran's memory was evaluated as 
moderately abnormal in that he had difficulty with retention 
of highly learned materials.  Judgment was intact.  The 
examiner reported that the veteran's social relationships 
were diminished, that his outbursts of anger and anxiety were 
part of depression, that depression affected his ability to 
function independently, and that the veteran had difficulty 
establishing and maintaining work relationships, as well as 
difficulty performing daily activities. The GAF score was 55.

VA records from September 2003 to March 2004 disclose a GAF 
score of 55 in November 2003.  When the veteran was seen in 
March 2004, it was reported that the veteran had a job 
teaching massage 20 hours a week.  The veteran's mood was 
described as dysphoric.  His thought process was logical and 
goal directed.  He reported that depression was an ongoing 
problem, but his sleeping had improved with fewer nightmares.  



Analysis

In a rating decision in February 2003, the RO granted service 
connection for PTSD, and assigned an initial rating of 50 
percent under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
The veteran has appealed the initial rating of 50 percent.  
Accordingly, the question is whether a rating higher than 50 
percent is warranted for any period from October 11, 2002, 
the effective date for service connection, to the present.

Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  38 C.F.R. § 4.130, DC 
9411.  The criteria for the next higher rating, 70 percent, 
are occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score from 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Carpenter v. Brown, 8 
Vet. App. 240, 242- 244 (1995).

The evidence of record shows in April 2003 the veteran had 
one inpatient psychiatric hospitalization of four days with 
symptoms of depression and decreased energy and 
concentration, precipitated by a recent relocation, 
unemployment, and family relationship problems.  After he was 
started on medication, he was discharged from the hospital 
with a GAF score of 45.  Prior to April 2003, the veteran was 
seen twice in December 2002, including for a VA psychiatric 
examination, and the GAF scores were 55 and 50, respectively.  
At that time, there were no symptoms of suicidal ideation, 
obsessional rituals, which interfered with routine 
activities, illogical speech, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  While there was evidence 
of anxiety and depression, making difficulty for him to adapt 
to stressful circumstances, it was not shown that he was 
unable to establish and maintain effective relationships as 
he was working part-time as an instructor. 

From May to July 2003, the veteran's symptoms were associated 
with the side effects of his medication, which was adjusted.  
When reported GAF scores fluctuated between 45 and 55. 

On VA examination in October 2003, there were no symptoms of 
suicidal ideation, illogical speech, near-continuous panic, 
affecting the ability to function independently, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene.  While depression, affecting 
his ability to function independently, diminished social 
relationships, and ritualistic obsession were present, making 
it difficulty for the veteran to establishing and maintaining 
work relationships, as well as difficulty performing daily 
activities, it was not shown that he was unable to establish 
and maintain effective relationships as subsequently by March 
2004, the veteran had a job teaching massage 20 hours a week.  
Both on VA examination in October 2003 and in November 2003, 
the GAF scores were 55.  

Reconciling the various reports into a consistent disability 
picture, while the veteran's symptoms have fluctuated in 
severity, and he has exhibited some of the symptoms of a 70 
percent rating, such as obsessional rituals, that is, not 
talking about his Vietnam experiences, and depression, 
affecting his ability to act independently, the evidence 
shows that with medication, periodically adjusted, the 
clinical findings do not more nearly approximate or equate to 
the criteria for a 70 percent rating at any time during the 
appeal, as none of the other criteria for a 70 percent rating 
have been shown, such as suicidal ideation, illogical 
thinking, abnormal speech, near-continuous panic, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  And it is not shown that the veteran is unable to 
establish and maintain effective relationships. 

As for symptoms associated with the diagnosis of PTSD in DSM- 
IV, but not listed in Diagnostic Code 9411, such as sleep 
disturbance, nightmares, flashbacks, intrusive thoughts, 
avoidance symptoms, and startle response, these symptoms are 
not the equivalent to the level of occupational and social 
impairment with deficiencies in the areas of work, family 
relations, judgment, thinking or mood required for a 70 
percent rating.  

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating higher 
than 50 percent for PTSD, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

An initial rating higher than 50 percent for post-traumatic 
stress disorder is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


